UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 24, 2013 HESS CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE No. 1-1204 No. 13-4921002 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 1185 Avenue of the Americas New York, New York10036 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, Including Area Code:(212) 997-8500 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []
